DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
The applicant argues that the claims are patent eligible because they are not directed to an abstract idea because any abstract idea is integrated into a practical application.
The examiner respectfully submits that the amended limitations directed to improved performance of reducing complexity and computation burden, i.e. "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Recitations directed to the continuous optimization, product introduction types, and adaptability merely generally link the use of the judicial exception to a particular field of use (2106.05(h)). The instant claims are not similar to Examples 41 or 42 because there is no transformation of data from disparate sources to a common format. Rather, the instant claims merely receive known information and analyze said information. The examiner notes that the process as claimed never even positively recites any output or use of any calculated price which could integrate the abstract idea into a practical application. If the abstract mathematical algorithm claimed is performed either by hand or by a generic processor, the argued improvements of generally “overcoming technical hurdles” would be realized. Under step 2A, the examiner respectfully submits that the claims are not directed to an improvement in the functioning of a computer or another technology, but are rather directed to an improved abstract idea implemented .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept of performing a mathematical calculation, a mental process of observation and evaluation, or a fundamental economic principle of price setting without significantly more. 
Claim 1 recites: 
A method of improving computer-implemented price optimization, comprising: 
providing a processor in communication with a tangible storage medium storing instructions that are executed by the processor to perform operations comprising: 
defining a market having at least a product and a pool of potential customers; 
generating a value of cumulative sales of the product by summing a number of discreet sales of the product in a predetermined period; 
generating a value of utility of acquiring the product in the predetermined period at a price; 
employing a multinomial logit choice model to generate a value of purchase probability for one of the pool of potential customers purchasing the product within the predetermined period; and 
optimizing the price of the product by solving a price optimization problem which takes as input at least the price, the number of discreet sales, and a value of cost of the product during the predetermined period
wherein the processor as configured by the instructions provides a pricing model solution that combines customer choice models with diffusion accommodating incorporation of customer demographics, price, and product attributes and utilizes cross- sectional data on customers' purchasing decisions to predict sales penetration in product diffusions, the pricing model solution including a scalable solution algorithm overcoming technical hurdles by reducing complexity and computation burden, 
wherein the pricing model solution continuously optimizes product prices and accounts for product interactions throughout the diffusion and is configured for price optimization, applies to both simultaneous and sequential product introductions, and adapts to stochastic demand.
The highlighted limitations define a process that is the equivalent of instructions to perform a mathematical process, which may be performed in the human mind, and is directed to the fundamental economic principle of optimizing product pricing.
This judicial exception is not integrated into a practical application because the only additional elements are “a processor” and “tangible storage medium”, which are merely instructions to implement the abstract idea using a generic computing device (MPEP 2106.05(f)). Recitations directed to improved performance of reducing complexity and computation burden, i.e. "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Recitations directed to the continuous optimization merely generally link the use of the judicial exception to a particular field of use (2106.05(h)).

Dependent claims 2 – 7 provide additional limitations directed to the abstract idea, but do not provide any further additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea.
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michalakelis et al. teaches a method for integrating customer choice and diffusion models to determine pricing but appears to perform different calculations to achieve the result.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624